Case 1:17-cv-00525-SOM-RT Document 154 Filed 04/09/19 Page 1 of 2   PageID #: 3323




     JUSTIN A. BRACKETT (HI Bar No. 9954)
     515 Ward Avenue
     Honolulu, HI 96814
     Telephone: (808) 377-6778
     Email: justinbrackettlaw@gmail.com

     Tyler Ayres, USB 09200 (admitted Pro Hac Vice)
     12339 S. 800 East, Suite 101
     Draper UT 84020
     Telephone: (801) 255-5555
     Cell: (801) 918-9506
     tyler@ayreslawfirm.com

     Scott Borison (admitted Pro Hac Vice)
     Legg Law Firm, LLP
     1900 S. Norfolk St., Suite 350
     San Mateo CA 94403
     Telephone: (301) 620-1016
     borison@legglaw.com

     Attorneys for Plaintiff
     ANNETTE AGUSTIN

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI’I

     ANNETTE AGUSTIN,                        )   CASE NO. 1:17-cv-00525 SOM-RT
                                             )
                         Plaintiff,          )     NOTICE OF SETTLEMENT
           vs.                               )
                                             )
     THE PNC FINANCIAL SERVICES              )
     GROUP, INC., PNC BANK N.A., and         )
     PNC MORTGAGE,                           )
                                             )
                         Defendants.         )
                                             )
                                             )
Case 1:17-cv-00525-SOM-RT Document 154 Filed 04/09/19 Page 2 of 2            PageID #: 3324




                            NOTICE OF SETTLEMENT


           COMES NOW Plaintiff, by and through her undersigned counsel,

     and hereby informs the Court that a settlement of the present matter has been

     reached as to all claims of Plaintiff Annette Agustin against Defendants The

     PNC Financial Services Group, Inc., PNC Bank, N.A. and PNC Mortgage.

           Plaintiff therefore requests that this Honorable Court vacate all dates

     currently set on calendar for the present matter and give the parties 30 days

     to file the necessary dismissal papers.

     Respectfully submitted, April 9, 2019.

                                               /s/ Justin A. Brackett
                                               Justin A. Brackett, (#9954)
                                               Attorney for Plaintiff
